In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relators’ motion and the motion of intervenor Ohio State Association of Veteran Service Commissioners et al. for extensions of time to file merit briefs pursuant to S.Ct.Prae.R. XIV(6)(C),
IT IS ORDERED by the court that the motions for extension of time be, and hereby are, granted, and relators’ and intervenor’s merit briefs are due on or before December 12, 2002.
IT IS FURTHER ORDERED by the court that the remainder of the briefing schedule as ordered in this court’s October 23, 2002 entry remain in effect.